Title: From John Adams to William Sumner, 3 June 1822
From: Adams, John
To: Sumner, William



My dear General
Montezillo June 3d. 1822

Your favour of the 20th. has been received with great pleasure. I pray you to present my most profound respects to the ancient and honorable Artillery Company for their polite invitation which it would be my honour and pleasure to accept if my strength were sufficient to go through the day. I can concur entirely with you in your estimation of the dignity utility and importance of that military institution for almost two hundred years When a Nation loses its consciousness of its own power and a confidence in its own energies and its resources, it will soon become a prey even to the most contemptible horde of warlike invaders. Nothing has contributed so much to propagate and perpetuate those manly feelings and sentiments in N America as your association. Artillery Election days have been enjoyed by this people for almost two centuries and I hope they will be to all future ages. I shall thank Mr Whitman in a letter to him as soon as I can get it written, for his history of the Company, which I received with great pleasure and think it a valuable addition to our literature.
With high esteem I have the honour to be your / affectionate relation and / very humble Servant
John Adams